Citation Nr: 0722180	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-36 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for the loss of the 
sense of smell, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from June 1985 to October 1985 
and from September 1990 to April 1991, including service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in St. Petersburg, 
Florida, which denied the above claims.


FINDINGS OF FACT

1.  A skin disorder was not manifested during service, and 
any current skin disorder  that may be present is not 
causally or etiologically related to service, including 
service in the Persian Gulf during the Persian Gulf War.

2.  Sinusitis was not manifested during service, and any 
current sinusitis that may be present is not causally or 
etiologically related to service, including service in the 
Persian Gulf during the Persian Gulf War.

3.  The loss of sense of smell was not manifested during 
service, and any current loss of sense of smell that may be 
present is not causally or etiologically related to service, 
including service in the Persian Gulf during the Persian Gulf 
War.


CONCLUSIONS OF LAW

1.  A skin disorder, diagnosed as psoriasis, to include as 
due to an undiagnosed illness, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.317 (2006).

2.  Sinusitis, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).

3.  The loss of sense of smell, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection claims.  The RO sent the 
veteran letters in June 2003 and October 2003  in which he 
was informed of what was required to substantiate his claims 
and of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claims.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.

Since the veteran's claims for service connection were denied 
by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service and VA medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The veteran was 
afforded a VA examination August 2003.  This examination was 
thorough in nature, based upon a review of the veteran's 
entire claims file, and provided relevant findings that are 
deemed to be more than adequate.  Under such circumstances, 
there is no duty to provide another examination or to obtain 
an additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(b) (2006).  Generally, to 
prove service connection the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony, of an inservice 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the inservice disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to veterans who served in the Southwest Asia 
Theater of Operations during the Persian Gulf War, on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Benefit Act," which was Title I of the "Veterans 
Benefit Improvement Act of 1994," Pub. L. 103-446.  That 
statute, in part, added a new 
provision to Title 38, United States Code. Section 1117 
authorized the VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses, 
which become manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  In 
establishing the presumptive period, the Secretary was to 
review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, the VA implemented the Persian Gulf War 
Veterans Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad, but 
nonexclusive, list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he or she last performed 
active service in the Southwest Asia Theater of Operations 
during the Gulf War.  In April 1997, the VA published an 
interim rule that extended the presumptive area to December 
31, 2001.  In November 2001 the VA expanded the presumptive 
period from December 2001 to December 2006.

On December 27, 2001, the "Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  This liberalizing 
legislation amended various provisions of 38 U.S.C.A. §§ 1117 
and 1118, including a complete revision of § 1117(a), which 
now provides that the Secretary may pay compensation under 
this subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest - (A) during service 
on active duty in the Armed Forces in the Southwest Asia 
Theater of Operations during the Persian Gulf War; or (B) to 
a degree of 10 percent or more during the presumptive period 
prescribed under subsection (b). For purposes of this 
subsection, the term "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (C) any diagnosed illness that the 
Secretary determines in regulations prescribed warrants a 
presumption of service connection.

In addition to the complete revision of § 1117(a), a new 
subsection (g) was added to § 1117.  That subsection provided 
that for purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include: (1) fatigue, (2) unexplained 
rashes or other dermatological signs or symptoms, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurological 
signs and symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the upper or lower 
respiratory system, (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders. 

With regard to all claimed disorders, VA must also ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection) see Bingham 
v. Principi, 421 F.3d 1346 (Fed.Cir. 2005); Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-313 (2006).        

Skin disorder

The veteran argues that he has a skin disorder that was 
caused by his service in the Persian Gulf War.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied - although the evidence indicates that 
the veteran was treated for skin symptoms in September 1985 
(during his initial period of active military service), the 
record is devoid of any continuing dermatological disorder.

The veteran's service medical records reveal that in 
September 1985, he reported a one and one half day history of 
itching and lesions in the pubic area.  Physical examination 
revealed nits and crawling lice in the pubic area.  The 
assessment was pedulasis pubis with possible infected bites.

However, a report of medical examination dated in May 1989 
shows that upon clinical evaluation, the veteran's skin and 
lymphatics were normal.  The associated report of medical 
history reveals that the veteran indicated that he had never 
had skin diseases.

The veteran's separation examination report dated in April 
1991 shows that upon clinical evaluation, the veteran's skin 
and lymphatics were normal, except for a soft 1.5 x 1.0 
centimeter abnormality of the left lymph node.  The 
associated report of medical history reveals that the veteran 
indicated that he had never had skin diseases.  He also 
indicated that he had been exposed to smoke from burning oil.

Subsequent to service, VA outpatient treatment records dated 
from February 2002 to June 2003 show intermittent treatment 
for psoriasis, which he reported had been  present since 
1991, in contradiction to his report on his April 1991 pre-
separation physical examination.

A VA Gulf War examination report dated in August 2003 reveals 
that the examiner reported that he had reviewed the veteran's 
claims file in conjunction with the examination.  He set 
forth that from September 1990 through April 1991, the 
veteran served in a military police unit which was called to 
active duty in Saudi Arabia and Iraq, but not Kuwait.  

The veteran reported that he was stationed in Northeast Saudi 
Arabia at the border of Iraq and in the corner of Kuwait and 
Iraq.  He was not in the proximity of  any vehicles that were 
hit by depleted uranium projectiles.  He was not around any 
live or dead soldiers hit by depleted uranium projectiles, 
and he handled no depleted uranium projectiles.  He did not 
capture or handle any Prisoners of War, Iraqi or otherwise.  
He entered bunkers that were lived in previously by Iraqi 
POWs, but did not spend an extended period of time, did not 
handle very much local material, and brought out no 
souvenirs.  He reported using insecticide to protect himself 
against insects, however, he stated that he received insect 
bites, although none of which seemed to fester or cause any 
type of significant reaction.  He stated the chemical alarms 
in his area went off frequently, but were found not to have 
detected anything.  He was not around any lead or lead 
products and was not exposed to any heavy metals that he 
knows of.  There were no oil fires in his area, and he did 
not detect any evidence of the Kuwaiti oil fires in his 
section of Saudi Arabia.


The veteran was said to have developed a skin disorder 
involving both knees, elbows, hands, ankles, and genital 
areas, while abroad.  There were also healed lesions on his 
back, axilla, and legs.  He would use medications for his 
skin disorder.  The veteran was said to have typical 
psoriasis and was receiving treatment for it.  The treatment 
was begun after the diagnosis was made at his Gulf War 
screening examination.  

Physical examination revealed he was normocephalic, 
atraumatic without other significant lesions on the head or 
neck.  Other than the rash of psoriasis, there were no other 
significant areas of stasis pigmentation or eczema, no 
visible ulcers on the skin, no peripheral edema, and no other 
skin or nail abnormalities.  Genital examination was normal, 
with the exception of the psoriatic lesions.  The perianal 
area was densely covered with a psoriatic rash.  The 
diagnosis was psoriasis.  The examiner indicated that the 
rash began in 1991, while the veteran was still in the 
Persian Gulf. 

The veteran's claim is that he has manifestations of a skin 
disorder as a result of his period of active service, to 
include as due to his Persian Gulf service.  As to whether 
the veteran's skin disorder is characterized as an 
undiagnosed illness, his claim fails because the medical 
evidence clearly demonstrates that he has been found to have 
psoriasis which is a diagnosed disease entity, and not an 
undiagnosed illness. VA outpatient treatment records and the 
August 2003 VA examination report establish that the veteran 
has been diagnosed with psoriasis.  

The records show that the skin disorder claimed by the 
veteran is not the product of an unidentified etiology, but 
is specifically attributable to a particular diagnosed 
disorder, namely psoriasis.  There is no competent medical 
evidence to the contrary.  No competent medical evidence of 
record demonstrates that the veteran's psoriasis is of 
unknown or unascertainable etiology.  Service connection 
based on Gulf War service is therefore not warranted. 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(II).

The Board will now consider entitlement to service connection 
on a direct basis, as per Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  While the evidence establishes 
that the veteran had an incident in service of pedulasis 
pubis in 1985, this appears to have been acute and transitory 
as the subsequent inservice examination reports do not refer 
to this incident, but rather demonstrate a normal skin 
evaluation.  Additionally, the veteran himself indicated in 
May 1989 and April 1991 that he had never had a skin disease.  

As opposed to the veteran's current report, this evidence is 
highly probative as to the veteran's condition during service 
and at the time of his release from active duty, as it was 
generated with the specific purpose of ascertaining the 
veteran's then- physical condition - the reports are akin to 
statements of diagnosis and treatment, which generally enjoy 
a high degree of probative value in the law.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision).

The veteran currently has psoriasis that was first clinically 
demonstrated in 2002, more than 10 years following separation 
from service.  Although the VA examiner in August 2003 
indicated that the veteran's psoriasis began in 1991, there 
is no indication that this was based on anything other than a 
history as provided by the veteran.   A medical diagnosis is 
only as credible as the history on which it was based.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [ a diagnosis "can be no better than the 
facts alleged by the appellant."].  It is thus significant 
that the examiners' opinion as to the onset of the psoriasis 
does not appear to have been based on a thorough review of 
the veteran's medical history, but rather on information 
supplied by the veteran himself.  Apart from evidence that 
the examiner's assessments were made on the basis of 
primarily the veteran's account, the facts underlying the 
assessment are not substantiated by the record, as at the 
time he was separated from active service, the veteran 
specifically denied then having, or ever having had, skin 
disease.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(It is error to reject a medical opinion solely on the basis 
that the medical opinion was based on a history given by the 
veteran.).    

When viewed against the background of the service medical 
records which are negative for any diagnosis of psoriasis and 
the lack of evidence of psoriasis until 2002, the medical 
evidence of record does not establish that there was 
psoriasis that was either manifested in or aggravated by 
service.  The explicit or implicit opinion of the physician 
that the appellant is truthful is not necessarily probative 
as to the facts of the account.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  Moreover, while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion.  See, 
e.g., Swann, 5 Vet. App. at 233 [the Board was not bound to 
accept opinions of two doctors who made diagnoses of PTSD 
almost twenty years following appellant's separation from 
service and who necessarily relied on history as related by 
appellant].

Furthermore, the medical evidence of record does not link the 
veteran's psoriasis to any incident of his active service.  
There is no competent evidence which would indicate that his 
currently diagnosed psoriasis is the result of any event, 
injury, or disease occurring in service or that the condition 
is etiologically related to his service.

The Board has considered the veteran's assertions, and to the 
extent that his statements represent evidence of continuity 
of symptomatology, without more, they are not competent 
evidence of a diagnosis of psoriasis, nor do they establish a 
nexus between a medical condition and his active service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder, diagnosed as psoriasis.  As 
such, the evidence is insufficient to support a grant of 
service connection. Because the preponderance of the evidence 
is against this service connection claim, the benefit-of-the-
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).

Sinusitis

The May 1989 report of medical examination shows that upon 
clinical evaluation, the veteran's nose and sinuses were 
normal.  The associated report of medical history reveals 
that the veteran indicated that he had never had ear, nose or 
throat trouble, or sinusitis.

The veteran's separation examination report dated in April 
1991 shows that upon clinical evaluation, his nose and 
sinuses were normal.  The associated report of medical 
history reveals that the veteran indicated that he had never 
had ear, nose or throat trouble, or sinusitis.  He did 
indicate that he had been exposed to smoke from burning oil.

Subsequent to service, the VA outpatient treatment records 
dated from February 2002 to June 2003 show intermittent 
treatment for chronic pansinusitis which was noted to have 
been present since 1991.

The August 2003 VA Gulf War examination report reveals that 
the veteran reported having chronic sinusitis.  The examiner 
indicated that in 1991, the veteran began having draining 
from his sinuses, postnasal drip, headaches, and maxillary 
tooth pain while in the Persian Gulf.  It was asserted that 
he has been treated for symptoms associated thereto ever 
since.  The diagnosis was chronic sinusitis, both ethmoid and 
maxillary sinusitis on X-rays and computed tomography (CT) 
scans, with an additional finding of a small nodule within 
the left maxillary sinus.  

With regard to whether the veteran has manifestations of 
sinusitis considered to be an undiagnosed illness due to 
Persian Gulf service, his claim fails because the medical 
evidence clearly demonstrates that he has been found to have 
sinusitis  which is a diagnosed disease entity, and not an 
undiagnosed illness.  The VA outpatient treatment records and 
the August 2003 VA examination report establish that the 
veteran has been diagnosed with sinusitis.  The records show 
that the sinus  disorder claimed by the veteran is not the 
product of an unidentified etiology, but is specifically 
attributable to a particular diagnosed disorder, namely 
sinusitis.  There is no competent medical evidence to the 
contrary.  No competent medical evidence of record 
demonstrates that the veteran's psoriasis is of unknown or 
unascertainable etiology.  Service connection based on Gulf 
War service is therefore not warranted. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(II).

With regard to service connection on a direct basis, as per 
Combee, 34 F.3d at 1043-1044, the medical evidence of record 
is negative as to any diagnosis of or treatment for sinusitis 
during the veteran's period of active service.  Additionally, 
the veteran himself indicated in May 1989 and April 1991 that 
he had never had any ear, nose or throat trouble or 
sinusitis.  This evidence is highly probative as to the 
veteran's condition during service and at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then- physical  
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker, 10 Vet. App. at 73.

The veteran currently has sinusitis that was first clinically 
demonstrated in 2002, more than 10 years following separation 
from service.  Although the VA examiner in August 2003 
indicated that the veteran's sinusitis began in 1991, there 
is no indication that this was based on anything other than a 
history as provided by the veteran.   A medical diagnosis is 
only as credible as the history on which it was based.  See 
Reonal, 5 Vet. App. at 460; see also Elkins, 5 Vet. App. at 
478; Swann, 5 Vet. App. at 233.  It is thus significant that 
the examiners' opinion as to the onset of the sinusitis 
appears to have been based upon information supplied by the 
veteran himself.  Apart from evidence that the examiner's 
assessments were made on the basis of primarily the veteran's 
account, the facts underlying the assessment are 
unsubstantiated as is discussed above - at the time of his 
separation, the veteran denied having relevant symptoms.  
Kowalski, 19 Vet. App. at 179.

When viewed against the background of the service medical 
records which are negative for any diagnosis of sinusitis and 
the lack of evidence thereof until 2002, the medical evidence 
of record does not establish that there was sinusitis that 
was either manifested in or aggravated by service.  See 
Swann, 5 Vet. App. at 233.

Furthermore, the medical evidence of record does not link the 
veteran's sinusitis to any incident of his active service.  
There is no competent evidence which would indicate that his 
currently diagnosed sinusitis is the result of any event, 
injury, or disease occurring in service or that the condition 
is etiologically related to his service.

The Board has considered the veteran's assertions, and to the 
extent that his statements represent evidence of continuity 
of symptomatology, without more, they are not competent 
evidence of a diagnosis of sinusitis, nor do they establish a 
nexus between a medical condition and his active service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu, 2 Vet. App. at 494-495.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for sinusitis, thus, the evidence is insufficient 
to support a grant of service connection.  Because the 
preponderance of the evidence is against this service 
connection claim, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz, 274 F.3d at 1365.

Loss of sense of smell 

The May 1989 report of medical examination shows that upon 
clinical evaluation, the veteran's nose was normal.  The 
associated report of medical history reveals that the veteran 
indicated that he had never had ear, nose or throat trouble.

The veteran's separation examination report dated in April 
1991 shows that upon clinical evaluation, his nose was 
normal.  The associated report of medical history reveals 
that the veteran indicated that he had never had ear, nose or 
throat trouble.    He did indicate that he had been exposed 
to smoke from burning oil.

Subsequent to service, the VA outpatient treatment records 
dated from February 2002 to June 2003 show intermittent 
treatment for the loss of the sense of smell which was noted 
to have been present since 1991.  He was being treated with 
medications.

A VA outpatient treatment record dated in February 2002 shows 
that the veteran presented with symptoms of the loss of the 
sense of smell since April 1991, when he departed the Persian 
Gulf War, after exposure to unknown environmental 
intoxicants.  He mainly recalled diesel fire fumes.  He 
indicated having been diagnosed with idiopathic anosmia and 
had been treated with occasional antibiotics.  This was said 
to affect his ability to smell during police work.  The 
examiner commented that the veteran's anosmia may possibly be 
as likely as not related to exposure to toxic environmental 
hazards, both known and unknown.

A VA outpatient treatment record dated in January 2003 shows 
that results from a magnetic resonance imaging (MRI) study 
had been reviewed.  The MRI had shown the presence of a 
multi-cystic structure in the deep white matter.  The 
assessment was anosmia, unknown etiology, may be related to 
chronic sinusitis; most likely not related to abnormal MRI 
scan.  The veteran was said to appear neurologically normal.  
A neuroradiologist was consulted who indicated that the 
abnormal MRI results may be developmental and have no bearing 
on any symptoms.

The August 2003 VA Gulf War examination report reveals that 
the veteran reported that in 1991, during the Gulf War, he 
had been repeatedly told by other soldiers in his unit that 
his uniform was foul smelling.  He added that he could not 
smell any changes or any other odors either.  He was noted to 
have no sense of smell, which had never changed nor improved 
since then.  He was being treated daily with medication for 
his anosmia.  The examiner concluded that the veteran's sense 
of smell will be fully diagnosable in the near future, but 
that it was a diagnosis in evolution and not yet "ripe" 
enough to make a diagnosis yet.  His treating physicians were 
said to be able to handle the diagnosis in the future, if the 
disorder did not resolve on its own by then.

After review, the Board initially finds that the veteran's 
disability manifested by loss of the sense of smell has been 
diagnosed as a chronic undiagnosed illness.  In this regard, 
the Board notes the April 2003 VA examination report wherein 
the veteran's sense of smell was not fully diagnosable, but 
that it was a diagnosis in evolution and not yet "ripe" 
enough to make a diagnosis.

However, the Board finds that the disability has not 
manifested to a degree of 10 percent.  In this regard, the 
Board notes that a 10 percent evaluation is assigned for 
complete loss of the sense of smell.  38 C.F.R. § 4.87a, 
Diagnostic Code 6275 (2006).  The August 2003 VA examination 
report reflects that he had a loss of the sense of smell and 
taste, with the exception of sugar and salt, otherwise, he 
was without significant taste or smell.  Thus, the record 
shows that the veteran is without a significant sense of 
smell, but not a complete loss of the sense of smell.  
Therefore, the veteran's disability does not meet the 
criteria for a 10 percent evaluation. See Id.

In addition, to date, the Secretary has not determined that 
loss of the sense of smell warrants a presumption of service 
connection under 38 U.S.C.A. § 1117.  See 38 U.S.C.A. § 
1117(a)(2)(C).

Thus, the Gulf War provisions on presumptive service 
connection are not for application in this case.  Therefore, 
service connection for an undiagnosed illness manifested by 
loss of the sense of smell is denied.

With regard to service connection on a direct basis, as per 
Combee, 34 F.3d at 1043-1044, the medical evidence of record 
is negative as to any diagnosis of or treatment for the loss 
of the sense of smell during the veteran's period of active 
service.  Additionally, the veteran himself indicated in May 
1989 and April 1991 that he had never had any ear, nose or 
throat trouble.  This evidence is highly probative as to the 
veteran's condition during service and at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then- physical  
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker, 10 Vet. App. at 73.

The veteran currently has the loss of the sense of smell that 
was first clinically demonstrated in 2002, more than 10 years 
following separation from service.  Although the VA examiner 
in August 2003 indicated that the veteran's loss of the sense 
of smell began in 1991, there is no indication that this was 
based on anything other than a history as provided by the 
veteran.   A medical diagnosis is only as credible as the 
history on which it was based.  See Reonal, 5 Vet. App. at 
460; see also Elkins, 5 Vet. App. at 478; Swann, 5 Vet. App. 
at 233.  It is thus significant that the examiners' opinion 
as to the onset of the loss of the sense of smell appears to 
have been based upon information supplied by the veteran 
himself.  Apart from evidence that the examiner's assessments 
were made on the basis of primarily the veteran's account, 
the facts underlying the assessment are not substantiated by 
record.  Kowalski, 9 Vet. App. at 179.

When viewed against the background of the service medical 
records which are negative for any diagnosis of the loss of 
the sense of smell and the lack of evidence thereof until 
2002, the medical evidence of record does not establish that 
there was a loss of the sense of smell that was either 
manifested in or aggravated by service.  See Swann, 5 Vet. 
App. at 233.

Furthermore, the medical evidence of record does not link the 
veteran's loss of the sense of smell to any incident of his 
active service.  There is no competent evidence which would 
indicate that his currently manifested loss of the sense of 
smell is the result of any event, injury, or disease 
occurring in service or that the condition is etiologically 
related to his service.

The Board has considered the veteran's assertions, and to the 
extent that his statements represent evidence of continuity 
of symptomatology, without more, they are not competent 
evidence of a diagnosis of the loss of the sense of smell, 
nor do they establish a nexus between a medical condition and 
his active service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu, 2 Vet. App. at 494-
495.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for the loss of the sense of smell, thus, the 
evidence is insufficient to support a grant of service 
connection.  Because the preponderance of the evidence is 
against this service connection claim, the benefit-of-the-
doubt doctrine does not apply.  Ortiz, 274 F.3d at 1365.


ORDER

Service connection for a skin disorder, diagnosed as 
psoriasis, to include as due to an undiagnosed illness is 
denied.

Service connection for sinusitis, to include as due to an 
undiagnosed illness, is denied.

Service connection for the loss of the sense of smell, to 
include as due to an undiagnosed illness, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


